DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that the device of Meliti possesses a tip which is structurally different from applicant’s claimed device. This argument is not persuasive. The tip of Meliti functions in the same manner, contacting the ear and removing waste and corresponds to the claimed tip of the applicant. In response to the argument concerning removal of the tip of Meliti, this modification was not presented by the examiner. Furthermore, Meliti discloses an embodiment in which the tip is completely internal to the device and is made up of excess material of the sleeve. The internal tip of Meliti functions in the same manner as claimed by the applicant. 
Applicant’s arguments with respect to claimed “internal seam” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 1 and 21, the use of a waffle or honeycomb fabric, have been considered but are moot. The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "decorative" in claim 16 is a relative term which renders the claim indefinite.  The term "decorative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “decorative” is not defined in the specification in a way that differentiates a decorative .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 7789845 B1 (Meliti), hereinafter Meliti, in view of US 7696111 B2 (Mangold, et al.) hereinafter Mangold and further in view of US 6647549 B2 (McDevitt, et al.) hereinafter McDevitt.

Regarding claim 1, Meliti teaches an ear-cleaner (Fig. 1; Title) adapted for use on a user's finger (Col. 2: lines 12-13), the ear-cleaner comprising: an absorbent fabric (Col. 3: lines 1-2) tubular body (12) having an open proximal end (20), the open proximal end having a diameter adapted for receiving the user's finger (Col. 3: lines 19-21); a closed distal end (Claim 1); a hollow interior, the hollow interior adapted for receiving the user's finger (Col. 3: lines 5-6) extending through the open proximal end towards the closed distal end;  a non-rigid tip (Col. 5: lines 26-28) adjacent to and forming the closed distal end, wherein the tip is formed by the absorbent fabric tubular body and forming the extreme distal end of the ear-cleaner.
Meliti teaches another embodiment (Fig. 7) in which absorbent material is collected within the sleeve at the closed distal end (Col. 4: lines 6-11) as well as noting that extra material may be added to the distal end (Col. 2: lines 4-6). Either of these embodiments are capable of performing the function of a greater amount of seam material of the internal seam is present at the closed distal interior than along the tubular body toward the open proximal end whereby the tip is formed of excess material at the closed distal end as a result of the internal seam. The tip of Meliti can be internal to the device (Col. 4: lines 24-27).  

Meliti teaches a woven device (Col. 3: lines 1-2) constructed of a variety of fabrics (Col. 1: lines 66-67) but fails to specify the specific use of a honeycomb weave (also known as waffle weave) or the location of the seam when constructing the device.
	McDevitt teaches a finger sleeve for cleaning (Abstract) which would be capable of performing the function of an ear cleaner. McDevitt teaches a method of construction wherein the internal seam extends from the open proximal end to the closed distal end [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of McDevitt by applying a known technique to a known device to yield predictable results. Combining Meliti’s excess material with the internal seam of McDevitt would have been obvious to a person having ordinary skill in the art in order to improve the safety as taught by Meliti.
	Mangold teaches a cotton pad for cleaning (Col. 1: lines 12-13) having a honeycomb or waffle texture (Col. 8: line 67 to Col. 9: line 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of Mangold to use a honeycomb or waffle texture on the device. Meliti does not state the specific textures of absorbent cloth used to make up the exterior of the 
	
Regarding claim 21, Meliti teaches an ear-cleaner adapted for use on a user's finger (Col. 2: lines 12-13), the ear-cleaner comprising: a one-piece absorbent non-disposable (Col. 2: lines 7-9) woven cotton fabric tubular body and having: an open proximal end (20), the open proximal end having a diameter adapted for receiving the user's finger (Col. 3: lines 19-21); a closed distal end (Claim 1); 16/645,107Page 3 of 9Amendmenta hollow interior (Col. 3: lines 5-6), the hollow interior adapted for receiving the user's finger extending through the open proximal end towards the closed distal end; an exterior, and a non-rigid tip (Col. 5: lines 26-28) adjacent to and forming the closed distal end.
Meliti teaches another embodiment (Fig. 7) in which absorbent material is collected within the sleeve at the closed distal end (Col. 4: lines 6-11) as well as noting that extra material may be added to the distal end (Col. 2: lines 4-6). Either of these embodiments are capable of performing the function of a greater amount of seam material of the internal seam is present at the closed distal interior than along the tubular body toward the open proximal end whereby the tip is formed of excess material at the closed distal end as a result of the internal seam. The tip of Meliti can be internal to the device (Col. 4: lines 24-27).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of the various embodiments of Meliti to make the device safer for use within the ear.

McDevitt teaches a finger sleeve for cleaning (Abstract) and further teaches a method of construction wherein the internal seam extends from the open proximal end to the closed distal end [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of McDevitt by applying a known technique to a known device to yield predictable results. Combining Meliti’s excess material with the internal seam of McDevitt would have been obvious to a person having ordinary skill in the art in order to improve the safety as taught by Meliti (Meliti Col. 2: lines 4-7). 
Mangold teaches a cotton pad for cleaning (Col. 1: lines 12-13) having a honeycomb or waffle texture (Col. 8: line 67 to Col. 9: line 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of Mangold to use a honeycomb or waffle texture on the device. Meliti is silent regarding the specific textures of absorbent cloth used to make up the exterior of the device and it would have been obvious to try a waffle or honeycomb textured fabric to increase cleaning capabilities due to the textured nature of the fabric.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7789845 B1 (Meliti), hereinafter Meliti, in view of US 20170304120 (Siefert, et al.) hereinafter Siefert and further in view of US 6647549 B2 (McDevitt, et al.) hereinafter McDevitt.
Regarding claim 14, Meliti teaches an ear-cleaner adapted for use on a user's finger (Col. 3: lines 19-21), the ear-cleaner comprising: a tubular body (12) comprised of a woven absorbent textured fabric (Col. 3: lines 1-2). The absorbent fabric of Meliti is interpreted to be textured at least because any of these fabrics would inherently have a texture, as all surfaces have some texture (i.e. smooth, rough, ridged etc.).  The tubular body having an open proximal end (20), the open proximal end having a diameter adapted for receiving at least one of the user's fingers (Col. 3: lines 19-21); 16/645,107Page 2 of 9Amendmenta closed distal end (Claim 1), a hollow interior, the hollow interior adapted for receiving at least one of the user's fingers (Col. 3: lines 5-6) extending through the open proximal end towards the closed distal end; and a non-rigid tip (Col. 5: lines 26-28) integrated into and forming the closed distal end, wherein the tip is formed by the woven absorbent textured fabric tubular body and forming the extreme distal end of the ear-cleaner (Col. 4: lines 24-27).  
Meliti teaches another embodiment (Fig. 7) in which absorbent material is collected within the sleeve at the closed distal end (Col. 4: lines 6-11) as well as noting that extra material may be added to the distal end (Col. 2: lines 4-6). Either of these embodiments are capable of performing the function of a greater amount of seam material of the internal seam is present at the closed distal interior than along the tubular body toward the open proximal end whereby the tip is formed of excess material at the closed distal end as a result of the internal seam. The tip of Meliti can be internal to the device (Col. 4: lines 24-27).  

Meliti fails to teach the location of the seam when constructing the device or the use of external ridges.
McDevitt teaches a finger sleeve for cleaning (Abstract) which would be capable of performing the function of an ear cleaner. McDevitt teaches a method of construction wherein the internal seam extends from the open proximal end to the closed distal end [0262]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of McDevitt by applying a known technique to a known device to yield predictable results. Combining Meliti’s excess material with the internal seam of McDevitt would have been obvious to a person having ordinary skill in the art in order to improve the safety as taught by Meliti.
Siefert teaches an ear cleaner (Fig. 24) with an exterior, the exterior having external ridges (385) formed from the woven absorbent textured fabric [0084, 0132] for the purpose of cleaning via scrubbing or wiping [0082].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meliti to incorporate the teaching of Siefert to include ridges to enhance the cleaning ability of the device.

.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781